11:58 AM                        SEVEN STARS Doc
                                            ON THE
06/10/19
                          Case 19-17544-RBR     17 HUDSON    CORP.Page 1 of 1
                                                   Filed 06/11/19
                                            Statement of Cash Flows
                                                  January through May 2019
                                                           Jan - May 19

        OPERATING ACTIVITIES
            Net Income                                        -12,201.66
            Adjustments to reconcile Net Income
            to net cash provided by operations:
                 Wells Fargo Visa - 8813                       2,278.05
                 County Sales Tax Payable                        655.98
                 Sales Tax Payable                             -8,231.86
        Net cash provided by Operating Activities             -17,499.49
    Net cash increase for period                              -17,499.49
    Cash at beginning of period                               52,557.12
Cash at end of period                                         35,057.63




                                                                                Page 1 of 1
